PER CURIAM.
Ferris Pugh was convicted of conspiracy to commit aggravated child abuse and first-degree felony murder in the death of his five-year-old foster child, Melissa King. We affirm the conviction for conspiracy to commit aggravated child abuse because the facts contained in the record were sufficient to support the jury’s verdict. Because conspiracy to commit aggravated child abuse does not qualify as a predicate offense for first-degree felony murder under section 782.04(l)(a)2, Florida Statutes (1989), we reverse the conviction for felony murder and remand for new trial. See Pugh v. State, 624 So.2d 277 (Fla. 2d DCA 1993).
Affirmed in part, reversed in part, and remanded for new trial.
HALL, A.C.J., and PATTERSON and BLUE, JJ., concur.